DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.
Response to Amendment
In response to the office action from 9/10/2021, the applicant has submitted a request for continued examination, filed 12/9/2021, amending claims 1, 3, 4, 8, and 15, while arguing to traverse the prior art rejections. Since new art was found to teach the latest amendments, therefore the examiner in alternate recommended another amendment to help bring the case into condition for allowance. Therefore claims 1, 3-8, 10-15, 17-20 are allowable over prior art for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
BASED ON TONE, KEYWORD, LANGUAGE OR ETIQUETTE BEHAVIORAL RULE”, so as to be more descriptive of the invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney on file Ms. Alexis N. Hatzis on 2/7/2022.

Amend claims 1, 8, 15; cancel claims 2, 9, 16:

As Per Claim 1:

1. (Currently Amended) A method for voice assistant responses, the method comprising: 
configuring a behavioral rule; 
receiving a verbal request from a user and comparing the received verbal request to the behavioral rule; 

determining that the received verbal request does not comply with the behavioral rule; 
and providing a response to the user based on determining that the received verbal request does not comply with the behavioral rule;
 wherein the behavioral rule is selected from a group consisting of a tone rule

As Per Claim 2:
Cancel.

As Per Claim 8:
8. (Currently Amended) A computer system for voice assistant responses, comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of 
configuring a behavioral rule;
receiving a verbal request from a user and comparing the received verbal request to the behavioral rule;
detecting a presence of a nearby user, based on a volume of speech of the nearby user, using a speech classifier based on spectral characteristics of speech, and enforcing the behavioral rule based on the detected presence and a time of day that the voice assistant is being used;
determining that the received verbal request does not comply with the behavioral rule;
and providing a response to the user based on determining that the received verbal request does not comply with the behavioral rule;
wherein the behavioral rule is selected from a group consisting of a tone rule, .

As Per Claim 9:
Cancel.

As Per Claim 15:

one or more computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising:
configuring a behavioral rule;
receiving a verbal request from a user and comparing the received verbal request to the behavioral rule;
detecting a presence of a nearby user, based on a volume of speech of the nearby user, using a speech classifier based on spectral characteristics of speech, and enforcing the behavioral rule based on the detected presence and a time of day that the voice assistant is being used;
determining that the received verbal request does not comply with the behavioral rule;
and
providing a response to the user based on determining that the received verbal request does not comply with the behavioral rule;
wherein the behavioral rule is selected from a group consisting of a tone rule, .

As Per Claim 16:
Cancel.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1, 8, and 15 teach about a voice response system that only accepts voice input or verbal request subject to certain criteria defined as “behavioral rule”, e.g., one based on “tone” (“acceptable tone of voice”), “keyword rule” (“requiring” “user” “to use one or more defined keywords”), “volume” (user not allowed to “scream[]” while using a “command”), or “etiquette rule” (“requiring a user” “to use” “kindness”, e.g., using “please” when making a request (specification ¶ 0037 and ¶ 0059)).
In particular it “detects presence of a nearby user”, “based on a volume of speech of the nearby user, using a speech classifier based on spectral characteristics of speech, and enforcing the said behavioral rule based on the detected presence and a time of day that the voice assistant is being used”. Then upon determining that the received verbal request “does not comply with the behavioral rule”, “providing a response to the user”. However one requirement here is that the said “behavioral rule” should not be dependent on the “volume” of received audio.
The prior art of record Kagoshima (US 2018/0275951) imposes a “volume threshold” (a behavioral rule) “imposed by the user” for accepting speech for the 
Namba et al. (US 2008/0199152) does teach in ¶ 0059: “The quality detector 134 receives the input sound, the volume average, the volume maximum value” (based on the volume) “and the spectrum” (and the spectral characteristics) “detects likelihood of being a human voice” (determines whether or not it has detected a user via his voice detection). Furthermore according to ¶ 0014 lines 6+: “a sound that is emitted from a source that is in close proximity to the pickup location” (i.e., it is a “sound” from a nearby source where source is a “human voice” (a user)).
Kline (US 2020/0160856) Abstract sentence 2: “A user [voice] command submitted by a first user to an AI voice response” “is evaluated” “to determine whether the  user command requires authorization from a second user” “prior to execution” (this is also a behavioral rule). Next according to page 13 column 1 lines 36+: “the user profile comprises contextual rule that indicates that the user is ineligible to submit the user command during a particular time period during that day” (this behavioral rule which concerns reception of a verbal command or basically it is related to a sound volume is subject to a certain time of the day it is being received).

Further search did not produce any prior art teaching this phenomenon and therefore these claims became allowable. Claims 3-7 (dependent on claim 1), 10-14 (dependent on claim 8), 17-20 (dependent on claim 15) further limit their allowed independent claims and are thus allowable under similar rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
February 8th 2022.